Carroll v. Garrison                                                 



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





ON MOTION FOR REHEARING






NO. 03-93-00513-CV





Judith Carroll, Appellant


v.


Mary N. Garrison, et al., (1) Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 91-8400, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM

	Carroll argues in point of error three of her motion for rehearing that this Court
erred in holding that the Homeowners proved that the developer of Panorama Ranch never
consented to Carroll's predecessors' use of River Terrace.  Carroll contends that she provided
summary-judgment evidence, namely the subdivision restrictions for Panorama Ranch, that creates
a fact issue on the developer's consent.
	In her response to the Sniders' amended motions for summary judgment, Carroll
incorporated her own previously filed motion for summary judgment and the exhibits attached to
it.  Included among these exhibits are the deed restrictions.  Carroll, however, never expressly
presented the fact issue allegedly raised by the deed restrictions in any response to the
Homeowners' motions for summary judgment. 
	The same reason that barred the movants from incorporating by reference grounds
stated in other movants' summary-judgment motions bars the nonmovant from incorporating by
reference fact issues raised in her own previous summary-judgment motion.  McConnell v.
Southside Indep. Sch. Dist., 858 S.W.2d 337, 340-41 (Tex. 1993).  Carroll's response to the
Homeowners' summary-judgment motions did not raise a fact issue by simply referring to the
exhibits supporting her previous summary-judgment motion.  McConnell, 858 S.W.2d at 341.
	Further, even if Carroll had raised this fact issue before the trial court, she did not
argue it in her brief on original submission.  This Court will not consider an issue urged on
rehearing that was not presented in Carroll's brief.  Morrison v. Chan, 699 S.W.2d 205, 206-07
(Tex. 1985); Voskamp v. Arnoldy, 749 S.W.2d 113, 127 (Tex. App.--Houston [1st Dist.] 1987,
writ denied).  We also note that Carroll offers no argument on this, or any, point of error in her
motion for rehearing.  We overrule point three.
	Having considered Carroll's remaining points of error, we overrule the motion for
rehearing.

Before Justices Powers, Jones and B. A. Smith
Appellant's Motion for Rehearing Overruled
Filed:   April 5, 1995
Do Not Publish
1.  1  Appellees are Mary N. Garrison; Homer Garrison, III; Richard J. Kocurek; Robert W.
Blackbird; Cora A. Blackbird; M. M. Casey; Patsy Y. Casey; John W. Dalton; Harley D. Ford;
Ruth A. Ford; Ernest N. Kaulbach; Zoreslava Kaulbach; E. M. Lawrence; Lanelle Lawrence;
Nicholas B. Lorette; Panorama Ranch Development Company; Panorama Ranch Homeowner's
Association; Bonnie Pierson; E. B. Pierson; Steven A. Pyhrr; Barbara S. Sieck; Robert N. Snider,
Jr.; Lisa Famiglietti Snider; and Alex S. Tradd II.